Title: To Thomas Jefferson from John Trumbull, 7 September 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London Septr. 7th. 1789.

The Letter to Mr. Jay, enclos’d in your’s to me, of the 5th. August was immediately sent forward by my friend Mr. Clagett:—Those which you committed to my care, together with a large parcel (I suppose of news Papers and pamphlets) which came to my lodgings sometime since thro the secretary of State’s Office, I have this day put on board the Brothers, Captn. Pinkham who sails tomorrow morning for New York:—that for Mr. Donald I have also put on board a Ship which Sails tomorrow for Norfolk.
Your Candlesticks are not to be found in any shop in Town except second hand, but the Dies exist, and by waiting a few days I can have them made:—they will cost likewise somewhat more than you expected:—the Candlesticks alone are from 48/ to 50 the pair, the Branches from 40 to 45/ each, if elegant: the plainest and smallest I have seen 27/. I shall order them made and send them as soon as possible: any difference of price may be settled hereafter:—Mr. Parker is gone to Holland without my having had an opportunity to pay him, so that I have thirteen Louis D’ores and a half to account for. Two Ships will sail for Norfolk about the last of the Month. One is an American the other a British Bottom, both will be proud to take you on board at Cowes if you sail at Havre but I think you will have no occasion for them as I hear of one Ship in particular which saild for Havre in Company with one which arrivd here two days since from Virginia. She will of course be returning at the moment you wish and is said to be a fine Ship.
I have not yet learnt the progress of either Payne or Rumsey:—This Country affords no news:—Illiberality marks as usual the Temper and Conversation of the upper orders:—They laugh at Monsieur and endeavor to persuade themselves that all France is going to Ruin:—With every Wish for your Happiness and thanks for all your kindness I am ever your’s,

Jno. Trumbull

